DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on February 23, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3 recite a system wherein the at least one sorbent material comprises zirconium phosphate or zirconium oxide.  However, claim 1 does not positively recite the sorbent module as part of the system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, the examiner is interpreting claims 4-5 to depend from claim 1 in order to apply a prior art rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hobot et al., US 2017/0087533 (Hobot, IDS).
Regarding claims 1 and 4-5, Hobot discloses a system (abstract, figs. 1, 4-6) comprising:
A sorbent recharger comprising a recharging flow path (REF 401) that is fluidly connectable to a sorbent module (REF 402) containing at least one sorbent material (¶ 0093);
At least one recharge solution source (REF 405, 406, ¶ 0093) containing at least one recharge solution for recharging the at least one sorbent material within the sorbent module (¶ 0093), the at least one recharge solution source fluidly connectable to a sorbent module inlet (via REF 401, 408);
At least one pump (REF 407) in the recharging flow path (REF 401) for providing recharge solution to the sorbent module; and
A processor (see “control system”, ¶ 0048) programmed to set at least one recharge parameter (see “volume of recharge solution”, ¶ 0098) for recharging of the at least one sorbent material based on one or more manufacturing characteristics (i.e. zirconium phosphate capacity/mass) of the sorbent material contained in the sorbent module (see “fully recharging”, abstract, ¶ 0001, 0099, “size of the zirconium phosphate sorbent module”, ¶ 0098, and “between 6-7 total moles of sodium are needed per mole of cations loaded on the zirconium phosphate for full recharging”, ¶ 0099).
Regarding claim 6, Hobot discloses a system wherein the at least one recharge parameter comprises the volume of at least one recharge solution (see “volume of recharge solution”, ¶ 0098).
Regarding claim 7, Hobot discloses a system further comprising a reader (¶ 0099) in communication with the processor (¶ 0098-0099).  Elements drawn to what the reader receives are interpreted as purely functional since such elements have no structural component recited in the claims.  Such readable elements are considered to be intended use and anticipated so long as the prior art shows a reader capable of reading the intended elements.  In this case, Hobot discloses a reader capable of reading an RFID tag or bar code (¶ 0099).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779